Citation Nr: 1607552	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  08-35 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for gout, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to September 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in December 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

In February 2010 and August 2012, the Board remanded this matter for additional development and medical inquiry.  The case is again before the Board for appellate review.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists solely of electronic claims files, and has been reviewed.  No relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) dated in June 2013.  

In a September 2012 statement, the Veteran raised the issues of service connection for erectile dysfunction, chronic fatigue syndrome, and chronic undiagnosed and medically unexplained illnesses.  In a May 2010 statement, the Veteran raised the issue of service connection for glaucoma.  The issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

A remand of this matter is warranted for additional development.  

In October 2013, subsequent to the Board's August 2012 remand for additional development, the Veteran submitted a VA Form 4142 indicating that relevant private medical evidence is outstanding.  The AOJ did not act on this submission.  A remand is therefore necessary.

Further, a VA record recently included in the claims file indicates that the Veteran had been hospitalized in November 2015 as an inpatient at a VA Medical Center.  These and any other VA records dated since October 2012 should be included in the claims file.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from the provider noted in the October 2013 VA Form 21-4142 all relevant medical evidence pertaining to the Veteran's claims.    

2.  The AOJ should attempt to obtain any outstanding VA treatment records dated since October 2012, to include evidence pertaining to VA hospitalization in November/December 2015.    

3.  The claims file should contain documentation of the attempts made to obtain the private and VA records.  The Veteran should also be informed if reasonable efforts are unsuccessful and should be given opportunity to submit the requested records.  38 C.F.R. § 3.159 (2015). 

4.  After the above development has been completed and any additional development deemed warranted has been accomplished, readjudicate the claims to service connection on appeal.  If an issue remains denied, the Veteran and his representative should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

